                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JUNE MAYFIELD,
                                  11                                                     Case No. 18-03648 BLF (PR)
                                                      Plaintiff,
                                  12                                                     ORDER OF DISMISSAL
Northern District of California




                                               v.
 United States District Court




                                  13

                                  14    T. MYRICK, et al.,
                                  15                 Defendants.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983. Plaintiff’s motion for leave to proceed in forma pauperis will be granted in
                                  20   a separate order.
                                  21

                                  22                                           DISCUSSION
                                  23   A.     Standard of Review
                                  24          A federal court must conduct a preliminary screening in any case in which a
                                  25   prisoner seeks redress from a governmental entity or officer or employee of a
                                  26   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  27   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  28   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   1   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   2   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   3          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   4   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   5   violated, and (2) that the alleged violation was committed by a person acting under the
                                   6   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   7   B.     Plaintiff’s Claims
                                   8          Plaintiff claims that she discovered a calculation error in the amount of time she had
                                   9   served for a conviction out of San Bernardino County. (Compl. at 3.) After she notified
                                  10   Defendants of the error, she claims they first ignored her and then notified her that “all
                                  11   credits have been applied correctly.” (Id. at 5.) Plaintiff seeks compensatory and punitive
                                  12   damages. (ECF No. 1 at 3.)
Northern District of California
 United States District Court




                                  13          If a state prisoner’s time credits have been improperly computed, he may have a
                                  14   claim for denial of due process, see Haygood v. Younger, 769 F.2d 1350, 1355-58 (9th Cir.
                                  15   1985) (en banc), cert. denied, 478 U.S. 1020 (1986), which generally may only be
                                  16   remedied by way of a petition for a writ of habeas corpus, see Young v. Kenny, 907 F.2d
                                  17   874, 876-78 (9th Cir. 1990), cert. denied, 498 U.S. 1126 (1991); accord Toussaint v.
                                  18   McCarthy, 801 F.2d 1080, 1096 n.14 (9th Cir. 1986), cert. denied, 481 U.S. 1069 (1987).
                                  19   Here, Plaintiff is alleging that her time credits have not being properly calculated.
                                  20   Accordingly, this action should be brought as a petition for a writ of habeas corpus rather
                                  21   than a § 1983 action. Id. Furthermore, when a state prisoner seeks damages in a § 1983
                                  22   suit, the district court must consider whether a judgment in favor of the plaintiff would
                                  23   necessarily imply the invalidity of his conviction or sentence; if it would, the complaint
                                  24   must be dismissed unless the plaintiff can demonstrate that the conviction or sentence has
                                  25   already been invalidated. Heck v. Humphrey, 512 U.S. 477, 487 (1994). Here, Plaintiff
                                  26   has not established that her sentence has been invalidated as she asserts that she is
                                  27   currently incarcerated illegally. (Compl. Attach. at 2.) Accordingly, the claims is barred
                                  28                                                 2
                                   1   by Heck.
                                   2            Although a district court may construe a habeas petition by a prisoner attacking the
                                   3   conditions of his confinement as a civil rights action under 42 U.S.C. § 1983, see
                                   4   Wilwording v. Swenson, 404 U.S. 249, 251 (1971), the opposite is not true: A civil rights
                                   5   complaint seeking habeas relief should be dismissed without prejudice to bringing it as a
                                   6   petition for writ of habeas corpus. See Trimble v. City of Santa Rosa, 49 F.3d 583, 586
                                   7   (9th Cir. 1995). Accordingly, Plaintiff may seek relief for the allegedly improper
                                   8   calculation of time credits by filing a petition for a writ of habeas corpus pursuant to 28
                                   9   U.S.C. § 2254.
                                  10

                                  11                                                CONCLUSION
                                  12            For the reasons set forth above, this action is DISMISSED without prejudice to
Northern District of California
 United States District Court




                                  13   filing as a new habeas action under 28 U.S.C. § 2254.
                                  14            The Clerk shall enclose two copies of the court’s form petition with a copy of this
                                  15   order to Plaintiff.
                                  16            IT IS SO ORDERED.
                                  17   Dated: _____________________
                                               October 15, 2018                             ________________________
                                                                                            BETH LABSON FREEMAN
                                  18
                                                                                            United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       PRO-SE\BLF\CR.18\03648Mayfield_dism(cr-hc)

                                  26

                                  27

                                  28                                                    3
